Title: From Thomas Jefferson to Giovanni Fabbroni, 24 May 1786
From: Jefferson, Thomas
To: Fabbroni, Giovanni



Sir
Paris May 24. 1786.

Your repeated civilities and friendly disposition encourage me  to ask your assistance in the following case. There is in the state of Virginia a family of the name of Taliaferro, which has always supposed itself of Italian extraction. The original name is probably Tagliaferro. They are informed that there is a district of country not more than four or five leagues from Florence which bears that name. They therefore conjecture that their family came from Tuscany and that their coat of arms (leurs armes) may be found in that country, especially if there be there a Herald’s office where such things are registered. At their desire I take the liberty of praying you to have enquiry made for their arms, and if they can be found to send me a copy of them duly certified by the proper officer. Whatever expence you may incur in this I will remit through the means of Mr. Favi. I beg you to pardon the trouble I give you, and to be assured of the sentiments of esteem and respect with which I have the honour to be Sir Your most obedient & most humble servt,

Th: Jefferson

